Case 2:17-cv-07215-JLS-JC Document 112 Filed 12/20/19 Page 1 of 4 Page ID #:3531



   1    JOSEPH H. HUNT
   2    Assistant Attorney General
        NICOLA T. HANNA
   3    United States Attorney
   4
        BRIGHAN J. BOWEN
        Assistant Branch Director
   5    DANIEL D. MAULER (Va. Bar No.: 73190)
        Trial Attorney
   6
        U.S. Department of Justice
   7    Civil Division - Federal Programs Branch
        1100 L Street, NW
   8
        Washington, D.C. 20005
   9    Telephone: (202) 616-0773
        Facsimile: (202) 616-8470
  10
        E-mail:       dan.mauler@usdoj.gov
  11    COUNSEL FOR DEFENDANTS
  12
  13
                                IN THE UNITED STATES DISTRICT COURT
  14
  15                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
  16                               WESTERN DIVISION – LOS ANGELES
  17
        CITY OF LOS ANGELES,
  18                                                       Case No. 2:17-cv-7215-R-JC
  19                           Plaintiff,
                        v.                                 DEFENDANTS’ EX PARTE
  20                                                       APPLICATION TO DISSOLVE
                                                           COPS INJUNCTION
  21    WILLIAM P. BARR, Attorney
        General of the United States, et al.,
  22
  23                           Defendants.

  24
  25                         UNNOPPOSED EX PARTE APPLICATION
                               TO DISSOVLE COPS INJUNCTION
  26
              In this application, the Defendants seek ministerial relief of an order that
  27
       formally dissolves an injunction based upon a decision by this Court that was reversed
  28
                                                       1
                             Defs.’ Unopposed Ex Parte Application to Dissolve COPS Injunction
                                          Case No. 2:17-cv-7215-R-JC
Case 2:17-cv-07215-JLS-JC Document 112 Filed 12/20/19 Page 2 of 4 Page ID #:3532



   1   by the U.S. Court of Appeals for the Ninth Circuit. Defendants have conferred with
   2   opposing counsel who have advised that the Plaintiff does not oppose this application.
   3          The Defendants respectfully request that the Court enter an order formally
   4   dissolving the injunction previously issued on April 11, 2018 (ECF No. 75). This
   5   injunction prevents the Government from issuing certain competitive federal grants
   6   under the Public Safety Partnership and Community Policing Act for community-
   7   oriented policing (the “COPS Program”) containing certain immigration cooperation
   8   conditions. The injunction was based upon a decision rendered by this Court on the
   9   same day, holding that the immigration conditions were unenforceable. See Order
  10   Granting Plaintiff’s Motion for Partial Summary Judgment and Denying Defendants’
  11   Motion for Partial Summary Judgment, Apr. 11, 2018 (ECF No. 75).
  12          The Court’s decision, however, was reversed on appeal on July 12, 2019 by the
  13   the Ninth Circuit. See City of Los Angeles v. Barr, 929 F.3d 1163 (9th Cir. 2019). See also
  14   ECF No. 106, City of Los Angeles v. Barr, 2:17-cv-07215-R-JC (C.D. Ca. Dec. 18, 2019)
  15   (docketing of Ninth Circuit’s opinion in the District Court). Thereafter, the Plaintiff
  16   petitioned for rehearing and rehearing en banc of the appellate decision, but Plaintiff’s
  17   petition was denied by the Ninth Circuit on December 17, 2019. See Order Denying
  18   Petition, City of Los Angeles v. Barr, Case 18-55599, Dkt. Entry 58 (9th Cir. Dec. 17,
  19   2019). The Ninth Circuit thereafter issued its mandate, which was recorded in the
  20   District Court on December 18, 2019. See ECF No. 111, City of Los Angeles v. Barr,
  21   2:17-cv-07215-R-JC (C.D. Ca. Dec. 18, 2019) (noting that the Ninth Circuit’s judgment
  22   of July 12, 2019 takes effect).
  23          While the Ninth Circuit’s decision reverses the legal basis for the COPS
  24   injunction, it does not clearly vacate the injunction itself. Thus, out of an abundance
  25   of caution and respect for this Court, Defendants request that the Court formally
  26   dissolve the COPS injunction via a written order.
  27          The Government seeks expedited review of this application. While the
  28   injunction is in place, grant solicitations under the COPS Program approved by the
                                                    2
                          Defs.’ Unopposed Ex Parte Application to Dissolve COPS Injunction
                                       Case No. 2:17-cv-7215-R-JC
Case 2:17-cv-07215-JLS-JC Document 112 Filed 12/20/19 Page 3 of 4 Page ID #:3533



   1   Ninth Circuit cannot issue. The Government continues to wish to issue the grants as
   2   soon as possible, as it is entitled to do under the Ninth Circuit’s opinion, to provide
   3   additional funds for police officers in localities throughout the country. To do so, the
   4   Government seeks to issue the COPS grant solicitations by December 26, 2019, and
   5   before the end of the calendar year.
   6          Prior to filing this application, the undersigned counsel contacted Plaintiff’s
   7   counsel on December 19 and 20, 2019, advising of the intent to seek this relief and
   8   asking for the Plaintiff’s position. In a response on December 20, opposing counsel
   9   advised that Plaintiff does not oppose the relief requested in this application. Contact
  10   information for Plaintiff’s counsel is as follows:
  11
       Jessica R. Hanson
  12
       Mitchell Aaron Kamin
  13   Neema Trivedi Sahni
       Covington & Burling LLP
  14
       1999 Avenue of the Stars
  15   Los Angeles, CA 90067-4643
       424 332 4812 | jhanson@cov.com
  16
       424-332-4759 | MKamin@cov.com
  17   424-332-4800 | Nsahni@cov.Com
  18   David Meir Zionts
  19   Ivano M Ventresca
       Covington & Burling LLP
  20   One CityCenter
  21   850 Tenth Street NW
       Washington, DC 20001
  22   202-662-5987 | DZionts@cov.com
  23   202-662-6000 | IVentresca@cov.com
  24   James Patrick Clark
  25   Michael N. Feuer
       Michael J Dundas
  26   Valerie L. Flores
  27   Los Angeles City Attorney's Office
       200 North Main Street Suite 800
  28   Los Angeles, CA 90012
                                                    3
                          Defs.’ Unopposed Ex Parte Application to Dissolve COPS Injunction
                                       Case No. 2:17-cv-7215-R-JC
Case 2:17-cv-07215-JLS-JC Document 112 Filed 12/20/19 Page 4 of 4 Page ID #:3534



   1   213-978-8347 | James.P.Clark@lacity.Org
   2   213-978-1846 | Mike.Feuer@lacity.Org
       213-978-8100 | Mike.Dundas@lacity.Org
   3   213-978-8130 | Valerie.Flores@lacity.Org
   4
                                           CONCLUSION
   5
             The Defendants respectfully request that, since the decision providing the basis
   6
       for the COPS injunction has been reversed by the Ninth Circuit, the injunction be
   7
       formally dissolved by this Court.
   8
   9
                                                     Respectfully submitted,
  10
                                                     JOSEPH H. HUNT
  11
                                                     Assistant Attorney General
  12
                                                     NICOLA T. HANNA
  13
                                                     United States Attorney
  14
                                                     BRIGHAM J. BOWEN
  15
                                                     Assistant Branch Director
  16
                                                    /s/ Daniel D. Mauler
  17
  18                                                DANIEL D. MAULER
                                                    (Va. Bar No.: 73190)
  19                                                Trial Attorney
  20                                                U.S. Department of Justice
                                                    Civil Division - Federal Programs Branch
  21                                                1100 L Street, NW
  22                                                Washington, D.C. 20005
                                                    Telephone: (202) 202-616-0773
  23                                                Facsimile: (202) 616-8470
  24                                                E-mail:     dan.mauler@usdoj.gov

  25                                                COUNSEL FOR DEFENDANTS
  26
  27
  28
                                                    4
                          Defs.’ Unopposed Ex Parte Application to Dissolve COPS Injunction
                                       Case No. 2:17-cv-7215-R-JC
